         Case 1:16-cv-10766-PBS Document 252 Filed 11/29/18 Page 1 of 3


                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


 JUDITH GODINEZ, Individually and                            Civil Action No. 1:16-cv-10766 (PBS)
 on Behalf of All Others Similarly
 Situated,

                                             Plaintiffs,
                           v.

 ALERE INC., et al.,

                                           Defendants.



                                     JOINT STATUS REPORT

        Pursuant to the Court’s September 4, 2018 Order (ECF No. 247), which granted the parties’

Joint Motion to Stay Proceedings (ECF No. 246), and further pursuant to the Parties’ November

1, 2018 Joint Status Report (ECF No. 251), the parties hereby report to the Court regarding the

status of their efforts to finalize the settlement papers.

        Since filing their last Joint Status Report, the parties have made significant further progress

toward finalizing the settlement papers, are actively engaged in cooperative and productive

telephonic and e-mail discussions, and have exchanged further revised drafts of a stipulation of

settlement, notice of settlement, short form notice of settlement, proposed order preliminarily

approving the settlement, and proposed judgment.

        After the parties enter a definitive stipulation of settlement, Lead Plaintiffs will promptly

move for preliminary approval of the settlement and certification of a class for settlement purposes

only. If the motion for preliminary approval of the parties’ proposed settlement is not filed by

January 3, 2019, the parties will file a joint status report no later than that date, updating the Court

on the status of their drafting efforts.
       Case 1:16-cv-10766-PBS Document 252 Filed 11/29/18 Page 2 of 3




Dated: November 29, 2018           Respectfully submitted,

                                   /s/ Adam M. Stewart
                                   Adam M. Stewart (BBO#661090)
                                   astewart@shulaw.com
                                   Edward F. Haber (BBO#215620)
                                   ehaber@shulaw.com
                                   SHAPIRO HABER & URMY LLP
                                   Seaport East
                                   Two Seaport Lane
                                   Boston, MA 02210
                                   (617) 439-3939

                                   Plaintiffs’ Liaison Counsel

                                   ABRAHAM, FRUCHTER & TWERSKY, LLP
                                   Jeffrey S. Abraham (admitted pro hac vice)
                                   jabraham@aftlaw.com
                                   Lawrence D. Levit (admitted pro hac vice)
                                   llevit@aftlaw.com
                                   Todd Kammerman (admitted pro hac vice)
                                   tkammerman@aftlaw.com
                                   One Penn Plaza, Suite 2805
                                   New York, New York 10119
                                   (212) 279-5050
                                   (212) 279-3655 (fax)


                                   ENTWISTLE & CAPPUCCI LLP
                                   Vincent R. Cappucci (admitted pro hac vice)
                                   vcappucci@entwistle-law.com
                                   Brendan J. Brodeur (BBO#675353)
                                   bbrodeur@entwistle-law.com
                                   Andrew M. Sher (admitted pro hac vice)
                                   asher@entwistle-law.com
                                   299 Park Avenue, 20th Floor
                                   New York, NY 10171
                                   Telephone: (212) 894-7200
                                   Fax: (212) 894-7272

                                   Plaintiffs’ Co-Lead Counsel




                                      2
         Case 1:16-cv-10766-PBS Document 252 Filed 11/29/18 Page 3 of 3



                                               /s/ Deborah S. Birnbach
                                               Deborah S. Birnbach (BBO # 628243)
                                               Katherine McKenney (BBO # 660621)
                                               GOODWIN PROCTER LLP
                                               100 Northern Avenue
                                               Boston, MA 02210
                                               Tel.: 617.570.1000
                                               Fax: 617.523.1231
                                               dbirnbach@goodwinprocter.com
                                               kmckenney@goodwinprocter.com


                                               PAUL, WEISS, RIFKIND, WHARTON &
                                               GARRISON LLP
                                               Richard A. Rosen (admitted pro hac vice)
                                               1285 Avenue of the Americas
                                               New York, NY 10019
                                               Tel: (212) 373-3000
                                               Fax: (212) 757-3990
                                               rrosen@paulweiss.com

                                               Jane B. O’Brien (admitted pro hac vice)
                                               2001 K Street, NW
                                               Washington, DC 20006-1047
                                               Tel: (202) 223-7300
                                               Fax: (202) 223-7420
                                               jobrien@paulweiss.com

                                               Attorneys for Defendants Alere Inc., Namal Nawana
                                               and James F. Hinrichs


                                 CERTIFICATE OF SERVICE

       I hereby certify that this document, filed through the ECF system, will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (“NEF”)

on this November 29, 2018.


                                                      /s/ Adam M. Stewart
                                                      Adam M. Stewart




                                                  3
